 



Exhibit 10.18
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
NO SALE OR DISPOSITION MAY BE AFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER
SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL FOR THE HOLDER, SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS
NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION.
PROMISSORY NOTE

$344,184.50   April 30, 2007
Durham, North Carolina

     FOR VALUE RECEIVED, the undersigned (“Maker”), promises to pay to DIGITAL
RECORDERS, INC. (“Payee”) at P. O. Box 14068, Research Triangle Park, NC
27709-4068, the principal sum of Three Hundred Forty-Four Thousand One Hundred
Eighty-Four Dollars and 50/100 ($344,184.50), payable as follows:
Principal shall be payable in four (4) equal annual installments of $86,046.12
each, with the first payment due April 30, 2008 and subsequent payments due
April 30, 2009, April 30, 2010 and April 30, 2011. In addition, interest on the
unpaid balance shall be paid in semi-annual installments at the prime rate of
interest as published by the Wall Street Journal on the date of its issuance,
such rate to be adjusted on the anniversary date of this Promissory Note.
     1. Subject to Offset. The obligation of Maker under this Note is subject to
modification, offset or reduction as set forth in Sections 2.2(a) and 9.2(c) of
the Share Purchase Agreement of even date herewith between Maker, Payee and
Digital Audio Corporation.
     2. Default. This note and all other obligations and liabilities of the
Maker to the Payee shall become immediately due and payable without notice or
demand upon the occurrence of any of the following events with respect to Maker:
filing of a voluntary or involuntary petition under any provision of the state
or federal insolvency law (whether for bankruptcy,

 



--------------------------------------------------------------------------------



 



reorganization, arrangement, composition, extension, wage earner’s plan, or
otherwise); application for or the appointment of a receiver; assignment for the
benefit of creditors; entry of judgment or issuance of a warrant of attachment;
appointment of a committee of creditors or a liquidating agent, or calling of a
meeting of creditors; or an offer of composition or extension to creditors, or a
breach in the terms of the security agreement, or a default in payment of any
installment due hereunder if such default is not cured within fifteen (15) days
of written notice thereof.
     3. Release and Modification. The Payee may renew or extend this note,
release any party hereto, or waive or modify any provision hereof, without
affecting the obligation of the Maker.
     4. Right of Prepayment. Maker shall have the right to prepay this note at
any time without penalty.
     5. Captions. The use of captions in this note is for convenience only.
Captions are not intended to be used for, nor shall any caption be used in, the
interpretation or construction of this note.
     6. Collection. In the event this note is not paid when due at any stated or
accelerated maturity, the Maker agrees to pay, in addition to the principal and
interest, all costs of collection, including reasonable attorneys’ fees.

                  DOLPHIN DIRECT EQUITY PARTNERS, LP    
 
           
 
  By:   Dolphin Advisors, LLC    
 
      Its managing general partner    
 
  By:   Dolphin Management Inc.    
 
      Its managing member    
 
           
 
  By:   /s/ Peter E. Salas    
 
           
 
  Name:   Peter E. Salas    
 
  Title:   President    

 